internal_revenue_service national_office technical_advice_memorandum october third party communication none date of communication not applicable number release date index uil no case-mis no ---------- ------------------------------------------------------------------------------------------ 263a 263a tam-165086-04 cc ita b7 taxpayer's name taxpayer's address -------------------------- ------------------------------------------- ----------------------------- ---------------- -------------------- -------------------------------------- taxpayer's identification no year s involved dates of conferences legend taxpayer p year year date date date date x -------------------------- --------------------------------- ------- ------- ------------------------ ------------------------ -------------------- ----------------- ----------------------------------------------- issues issue were taxpayer’s assembling repackaging and transportation costs sec_471 costs for purposes of sec_263a of the internal_revenue_code at the time taxpayer requested permission to change its method_of_accounting for them tam-165086-04 issue did the commissioner have authority to grant taxpayer consent to change the classification of its assembling repackaging and transportation costs capitalized prior to the enactment of sec_263a from sec_471 costs to additional sec_263a costs issue did taxpayer receive the commissioner’s consent to reclassify the subject costs as additional sec_263a costs issue did taxpayer implement the subject consent agreement properly when it removed the subject costs from its book ending inventory previously capitalized using a burden rate using a high-level adjustment when it calculated its sec_471 costs issue is taxpayer entitled to relief under sec_7805 conclusions issue the assembling repackaging and transportation costs capitalized by taxpayer prior to the enactment of sec_263a were sec_471 costs for purposes of sec_263a at the time taxpayer requested permission to change its method_of_accounting for them issue the commissioner did have authority to grant taxpayer consent to change the classification of its assembling repackaging and transportation costs capitalized prior to the enactment of sec_263a from sec_471 costs to additional sec_263a costs issue taxpayer received commissioner’s consent to reclassify the subject costs and treat them as additional sec_263a costs issue taxpayer did not implement the subject consent agreement properly when it removed the subject costs from its book ending inventory previously capitalized using a burden rate by using a high-level adjustment when it calculated its sec_471 costs issue taxpayer is not entitled to relief under sec_7805 facts taxpayer is a reseller of x taxpayer is a member_of_an_affiliated_group that files consolidated federal_income_tax returns taxpayer uses an overall accrual_method of accounting taxpayer accounts for inventories under the first-in_first-out fifo method valued at retail lower_of_cost_or_market prior to the enactment of sec_263a taxpayer capitalized certain assembly repackaging and transportation costs hereinafter handling costs to ending inventory via the use of book burden rates at all relevant times taxpayer used the simplified_resale_method with the historic absorption ratio election to allocate additional sec_263a costs tam-165086-04 for all relevant periods both before and after the enactment of sec_263a the taxpayer used its book inventory_method as a starting point to determine its sec_471 costs and ending inventory for tax purposes in year taxpayer started using a new inventory cost system p to calculate its book inventory costs using the p system the taxpayer continued to capitalize most costs including the costs at issue to inventory at the item level using several burden rates under this system taxpayer’s various handling costs were capitalized to different items at different rates taxpayer used the p system during all years relevant to this technical_advice request on date in an application_for change in accounting_method form taxpayer requested a change in accounting_method for inventoriable costs under internal_revenue_code irc sec_263a and sec_471 taxpayer sought to reclassify the handling costs which were treated as sec_471 costs as additional sec_263a costs in its request taxpayer stated that the taxpayer currently treats certain costs which are specified as handling costs for purposes of sec_263a such as processing assembling repackaging transporting and other similar activities with respect to property acquired for resale as sec_471 costs taxpayer proposed to treat all handling costs as additional sec_263a costs under sec_1_263a-3 prior to year the costs that were the subject of the year change in method_of_accounting were capitalized to book inventory at the item level but were not removed as part of the conversion from book ending inventory to sec_471 costs in ending inventory on date the internal_revenue_service service requested additional information from taxpayer specifically the service asked taxpayer to provide a complete list of the costs the taxpayer presently treats as sec_471 costs that it proposes to treat as additional sec_263a costs the service also asked taxpayer to provide a detailed justification for the taxpayer’s proposed change including the authority supporting the change taxpayer responded by providing a definition of assembling costs repackaging costs and transportation costs based on sec_1_263a-3 iv v of the income_tax regulations as justification for its change taxpayer quoted the definitions for assembling costs repackaging costs and transportation costs found in sec_1 263a- c on date the service issued a consent agreement the consent agreement stated in relevant part that the taxpayer will no longer treat certain costs as sec_471 costs that the taxpayer indicates are additional sec_263a costs these are assembling costs repackaging costs and transportation costs instead the taxpayer will treat these costs as additional sec_263a costs taxpayer was required to revise its historic absorption ratio har to reflect its reclassified costs the consent agreement state sec_1 taxpayer asserts to the contrary that some of its costs were not capitalized at the item level assuming arguendo that taxpayer’s description of this fact is correct neither the conclusion of this technical_advice_memorandum nor the analysis used in reaching the conclusion would change for the reasons discussed below tam-165086-04 that the taxpayer’s sec_471 costs under the simplified_resale_method will include the cost of merchandise determined in accordance with sec_1_471-3 the taxpayer’s additional sec_263a costs under the simplified_resale_method will include all indirect_costs other than interest that the taxpayer must capitalize under sec_263a that are not treated as sec_471 costs the consent agreement states that the director must apply the ruling in determining the taxpayer’s liability unless the director recommends that the ruling should be modified or revoked it further indicates that the director will ascertain whether the representations on which this ruling was based reflect an accurate statement of the material facts the amount of the sec_481 adjustment properly determined the change in method_of_accounting was implemented as proposed in accordance with the terms and conditions of the consent agreement and revproc_97_27 1997_1_cb_680 there has been any change in material facts on which the ruling was based during the period the method_of_accounting was used and there has been any change in the applicable law during the period the method_of_accounting was used taxpayer implemented the method change by performing several computations to start taxpayer recomputed its har by making three high-level adjustments to the har for the years that made up the test period first taxpayer made high-level adjustments ie adjustments that do not remove costs at the item level to book cost_of_goods_sold in order to recompute the sec_471 costs to be included in the denominator of the har second the denominator of the har was reduced by the handling costs that were the subject of its method change the last high-level adjustment involved adding the aforementioned handling costs to the numerator of the har next taxpayer computed its sec_471 costs in ending inventory one of the adjustments to convert taxpayer’s book ending inventory to its sec_471 costs in ending inventory involved removing the handling costs that were the subject of its accounting_method change from its book ending inventory in performing conversions of this type taxpayer regularly removed certain costs that had been capitalized at the item level from its book ending inventory using a high-level adjustment the high-level adjustments are generally made by multiplying taxpayer’s book ending inventory by a fraction the fraction is based in-part on the relationship between all sec_471 costs in ending inventory and the total sec_471 costs incurred during the year the product is then subtracted from book ending inventory taxpayer neither described this method of removing sec_471 costs nor sought permission to use this method when it requested permission to change its method_of_accounting for the costs at issue in this request for technical_advice however taxpayer used this method to remove the handling costs that were the subject of its accounting_method change from its book ending inventory while taxpayer asserts that the service has not changed this methodology when examining taxpayer’s returns for prior years and has even occasionally used the methodology in proposing adjustments for prior years there is nothing to indicate that the service has ever granted a change in accounting_method requested by taxpayer using this methodology tam-165086-04 taxpayer’s method of removing the handling costs at issue from its sec_471 costs affected the amount of other costs included in sec_471 costs in particular taxpayer’s method of removing sec_471 costs in the aggregate results in the removal of an amount of sec_471 costs different from the amount of sec_471 costs that would be removed if taxpayer had readjusted its burden rates to stop treating such costs as sec_471 costs this difference results because the costs at issue were capitalized to different items at different rates by taxpayer under its book method_of_accounting while the costs were removed from ending inventory based on the overall percentage of costs remaining in ending inventory law and analysis the request for technical_advice in this case centers around taxpayer’s change in its method_of_accounting for certain assembling repackaging and transportation costs that taxpayer capitalized under its book method_of_accounting prior to the enactment of sec_263a the first several issues focus on whether the taxpayer may change its method_of_accounting for these types of costs for the reasons discussed below taxpayer was permitted to change its method_of_accounting for the costs at issue this raises the issue of whether taxpayer changed its method_of_accounting in a permissible manner the final issue in this request for technical_advice is raised by the conclusion described below that taxpayer did not change its method_of_accounting in a permissible manner this last issue is whether taxpayer is entitled to relief under sec_7805 as discussed below taxpayer is not entitled to relief under sec_7805 were taxpayer’s assembling repackaging and transportation costs sec_471 costs for purposes of sec_263a at the time taxpayer requested permission to change its method_of_accounting for them taxpayer’s handling costs were sec_471 costs for purposes of sec_263a when taxpayer requested permission to change its method_of_accounting for them sec_1 263a- d i provides that for purposes of the regulations under sec_263a a taxpayer’s sec_471 costs are the costs other than interest capitalized under its method_of_accounting immediately prior to the effective date of sec_263a in this case taxpayer capitalized the handling costs at issue prior to the effective date of sec_263a those handling costs so capitalized were sec_471 costs for purposes of sec_263a at the time taxpayer filed its request for a change in method_of_accounting see sec_1_263a-1 the initial issue for consideration in the request for technical_advice is whether this difference could theoretically result in either the removal of more costs from sec_471 costs than were included under taxpayer’s original method_of_accounting or the removal of less than all the handling costs that were the subject of the method change in the present case the net result of taxpayer’s calculations was to lower the value of its ending inventory by an amount exceeding the amount originally included as sec_471 costs in ending inventory under taxpayer’s method_of_accounting for financial reporting purposes in effect taxpayer’s methodology resulted in the removal of costs other than the handling costs at issue from its sec_471 costs tam-165086-04 did the commissioner have authority to grant taxpayer consent to change the classification of its assembling repackaging and transportation costs capitalized prior to the enactment of sec_263a from sec_471 costs to additional sec_263a costs the next issue to be considered is whether the commissioner had authority to grant taxpayer permission to change its method_of_accounting for the handling costs at issue in this case by permitting taxpayer to reclassify those costs as additional sec_263a costs the field asserts that the commissioner does not have the authority to grant taxpayer permission to reclassify sec_471 costs as additional sec_263a costs specifically the field reasons that the commissioner’s authority is limited under sec_1_263a-1 to situations in which taxpayers also change their method_of_accounting for financial reporting purposes for costs described in sec_1_471-11 the field also reasons that changes under sec_1_263a-1 are limited to producers because of the reference to category costs in that section taxpayer on the other hand takes the position that the commissioner had authority to grant taxpayer permission to reclassify the handling costs at issue as noted above sec_1_263a-1 defines sec_471 costs as the costs other than the clear import of the last sentence of sec_1_263a-1 is that taxpayers may interest capitalized under a taxpayer's method_of_accounting immediately prior to the effective date of sec_263a the regulation further provides that if a taxpayer included a cost described in sec_1_471-11 which applies to category costs of manufacturers in its inventoriable costs immediately prior to the effective date of sec_263a that cost is included in the taxpayer’s sec_471 costs see sec_1_263a-1 sec_1_263a-1 goes on to provide that a change in the financial reporting practices of a taxpayer for costs described in sec_1_471-11 subsequent to the effective date of sec_263a does not affect the classification of those costs as sec_471 costs finally the last sentence of sec_1_263a-1 notes that a taxpayer may change its established methods_of_accounting used in determining sec_471 costs only with the consent of the commissioner change their method_of_accounting for sec_471 costs with the consent of the commissioner this interpretation of the regulation finds support in the preamble of the temporary regulations that preceded sec_1_263a-1 in discussing the simplified_production_method of accounting a method that the preamble notes is similar to the simplified_resale_method the preamble indicates that a ny change in the determination of sec_471 costs which would constitute a change in method_of_accounting under law prior to the act shall be deemed to constitute a change in method_of_accounting under sec_263a and is thus subject_to all requirements of law regarding such change see t d 1987_1_cb_98 in support of its position the field first argues that the commissioner’s authority under sec_1_263a-1 is limited to situations in which a taxpayer also changes its method_of_accounting for financial reporting purposes for costs described in sec_1 the first two sentences of sec_1_263a-1 provide specific rules for tam-165086-04 c iii in addition the field reasons that changes under sec_1_263a-1 are limited to producers because of the reference to category costs in that section taxpayers relating to costs described in sec_1_471-11 however they do not limit the ability of the commissioner to grant changes in methods_of_accounting for sec_471 costs generally nor do the first two sentences of sec_1_263a-1 limit the ability of the commissioner to reclassify sec_471 costs as additional sec_263a costs indeed the definition of additional sec_263a costs refers to amounts not capitalized prior to the enactment of sec_263a adjusted as appropriate for any changes in methods_of_accounting for sec_471 costs see sec_1_263a-1 in short nothing in sec_1 263a- d limits the commissioner’s authority to grant a change allowing a taxpayer to reclassify costs including costs described in sec_1_471-3 from sec_471 costs to additional sec_263a costs accordingly the commissioner had authority to grant taxpayer consent to change the classification of its assembling repackaging and transportation costs capitalized prior to the enactment of sec_263a from sec_471 costs to additional sec_263a costs did taxpayer receive the commissioner’s consent to reclassify assembling repackaging and transportation costs from sec_471 costs to additional sec_263a costs having determined that the costs at issue were sec_471 costs and that the commissioner had authority to allow taxpayer to change its methods_of_accounting for sec_471 costs the next issue is whether taxpayer received the commissioner’s consent to reclassify assembling repackaging and transportation costs from sec_471 costs to additional sec_263a costs this issue centers on whether taxpayer informed the service that the costs for which it sought permission to change its method_of_accounting were sec_471 costs for the reasons explained below taxpayer received the commissioner’s consent to reclassify assembling repackaging and transportation costs from sec_471 costs to additional sec_263a costs the field argues that the consent agreement is best construed as not applying to sec_471 costs because taxpayer did not indicate in its submission that taxpayer capitalized the costs at issue prior to the enactment of sec_263a and that at least some of the costs were required to be capitalized under sec_1_471-3 prior to the enactment under this line of reasoning the commissioner could not have granted consent to taxpayer’s change in accounting_method because taxpayer neither described the change to the commissioner nor specifically requested permission to make the change taxpayer’s year form_3115 stated that the taxpayer proposes to treat handling costs that are currently characterized as sec_471 costs as additional 263a costs under sec_1_263a-3 emphasis added while the taxpayer’s form_3115 did not specifically state that the subject costs were capitalized prior to the enactment of sec_263a the above-quoted statement indicated that the treatment of sec_471 costs were at issue in taxpayer’s request by definition sec_471 costs are those costs tam-165086-04 that a taxpayer capitalized under its method_of_accounting immediately prior to the effective date of sec_263a see sec_1_263a-1 in short the commissioner was aware that taxpayer was requesting permission to change its method_of_accounting for sec_471 costs taxpayer’s year form_3115 did not mislead the commissioner on this point issue whether taxpayer implemented the subject consent agreement properly when it removed the subject costs from its book ending inventory previously capitalized using a burden rate using a high-level adjustment when it calculated its sec_471 costs as noted above the consent agreement gives taxpayer permission to cease treating the relevant costs as sec_471 costs and to begin treating them as additional sec_263a costs under the consent agreement the field must apply the ruling in determining the taxpayer’s liability unless it recommends that the ruling be modified or revoked further the field is to ascertain inter alia whether the change in method_of_accounting was implemented as proposed in accordance with the terms and conditions of the consent agreement and revproc_97_27 for the reasons described below taxpayer did not implement the consent agreement as proposed an understanding of taxpayer’s method_of_accounting for the costs at issue is necessary to understanding why the consent agreement was not properly implemented taxpayer uses its book inventory_method as a starting point to determine its sec_471 costs in ending inventory the taxpayer’s book inventory_method capitalizes most costs including the costs at issue to inventory at the item level using several burden rates under this method_of_accounting the amount of sec_471 costs that remain in ending inventory depends on the mixture of the various items in ending inventory the consent agreement granted taxpayer permission to reclassify as additional sec_263a costs certain assembling costs repackaging costs and transportation costs that taxpayer treated as sec_471 costs to implement the new method granted by the consent agreement taxpayer needed to remove the assembling costs repackaging costs and transportation costs from its book ending inventory when converting book ending inventory to sec_471 ending inventory on a year to year basis and also recalculate the sec_471 costs and the additional sec_263a costs in its har taxpayer’s method of removing the assembling costs repackaging costs and transportation costs from its sec_471 costs under the consent agreement differs significantly from the method it used to include those costs for financial_accounting purposes taxpayer first capitalized the handling costs to inventory using several burden rates with the result that various handling costs were capitalized to different items at different rates taxpayer then removed the costs using a high-level adjustment ie an adjustment that does not remove costs at the item level rather than by adjusting its burden rates the adjustment is generally made by multiplying taxpayer’s book ending inventory by a fraction the fraction is based in-part on the relationship between all sec_471 costs in ending inventory and the total sec_471 costs incurred during the year the product is subtracted from book ending inventory tam-165086-04 taxpayer’s method of removing sec_471 costs in the aggregate results in the removal of an amount of sec_471 costs different from the amount of handling costs originally included in taxpayer’s sec_471 costs under taxpayer’s original method_of_accounting this difference results because the costs at issue were capitalized to different items at different rates by taxpayer under its book method_of_accounting while the costs were removed from ending inventory based on the overall aggregate percentage of costs remaining in ending inventory this manner of implementing the consent agreement means that the amount removed from sec_471 costs differs from the amount originally included in inventory under taxpayer’s method_of_accounting for financial_accounting purposes by removing costs in excess of the costs that were originally capitalized using taxpayer’s book method taxpayer effectively reclassified costs that were not the subject of taxpayer’s form_3115 the consent agreement granted taxpayer permission to reclassify as additional sec_263a costs only certain assembling costs repackaging costs and transportation costs that taxpayer treated as sec_471 costs it did not grant taxpayer permission to remove additional_amounts nor did it grant taxpayer permission to remove less than the full amount of the assembling costs repackaging costs and transportation costs that taxpayer treated as sec_471 costs nevertheless this resulted from the manner in which taxpayer implemented its change in method_of_accounting as a result taxpayer did not properly implement the change in accounting_method described in the consent agreement taxpayer advances several arguments in support of its position that its change in method_of_accounting was proper these arguments are not persuasive for the reasons described below first taxpayer argues that sec_1_263a-7 allows the use of reasonable estimates when a taxpayer changes its method_of_accounting for costs under sec_263a sec_1_263a-7 provides that estimates may be used in some circumstances for revaluing inventory as a result of a change in accounting_method while the subject change is a change in method of calculating costs under sec_263a taxpayer’s reliance on sec_1_263a-7 is misplaced because the issues presented by this request for technical_advice involve the use of estimates on an on-going basis calculation of a sec_481 adjustment is only consequentially affected by the initial determination at issue here of whether taxpayer properly implemented its new method_of_accounting on an on-going basis this memorandum does not address whether use a high-level adjustment to remove sec_471 costs from sec_471 costs in ending inventory might be appropriate in other situations this technical_advice_memorandum does not determine whether taxpayer properly could rely on sec_1_263a-7 if the amount of the sec_481 adjustment and not the appropriateness of how taxpayer implemented its new method were at issue nevertheless it is worth noting that taxpayer would have to show that the amount of the costs at issue requiring estimates was not significant see sec_1 263a- c iii a tam-165086-04 finally taxpayer argues that it should be permitted to use a high-level second taxpayer argues that because it uses the simplified_method to compute its additional sec_263a costs it should be permitted to use a simplified_method to recompute its sec_471 costs however while sec_1_263a-3 provides for a simplified_method for resellers to determine the amount of additional sec_263a costs allocable to ending inventory neither that method nor any other method provides a simplified_method to capitalize sec_471 costs or remove such costs from inventory adjustment to remove the subject costs because it had always removed other similar costs from book ending inventory using a high-level adjustment as noted in the facts taxpayer neither described this method of removing sec_471 costs nor sought permission to use this method when it requested permission to change its method_of_accounting for the costs at issue in this request for technical_advice even if taxpayer did have such a pre-existing method this does not address the fact that taxpayer asked for permission to remove very specific costs and its method removes costs other than those costs specified in its form_3115 and additional information letters issue is taxpayer entitled to sec_7805 relief taxpayer argues that if the service is adverse to its position it should be granted relief from retroactive application pursuant to sec_7805 taxpayer reasons that it is entitled to sec_7805 relief because taxpayer went through the formal process of requesting consent by filing a form_3115 and the service granted a consent agreement the service created a valid and reasonable basis for taxpayer to rely on such consent agreement and to change its accounting_method and procedures and taxpayer would suffer detrimentally as a result of its reasonable reliance on the consent agreement the taxpayer also argues that none of the conditions exist that would justify retroactive revocation of the consent agreement for the reasons described below taxpayer is not entitled to relief under sec_7805 a letter granting consent to a change in accounting_method is a letter_ruling a letter_ruling found to be in error or not in accord with the current views of the service may be revoked or modified see sec_601_204 of the procedural and administrative regulations see also dollar_figure of revproc_2005_1 2005_1_irb_1 when a letter_ruling is revoked the revocation applies to all years open under the statute_of_limitations unless the service exercises its discretionary authority under sec_7805 to limit the retroactive effect of the revocation see id however sec_601_201 of the procedural and administrative regulations provides in part that except in rare and unusual circumstances the revocation or modification of a ruling will not be applied retroactively with respect to the taxpayer to whom the ruling originally was issued or to a taxpayer because taxpayer did not properly implement the consent agreement for the reasons discussed above it is unnecessary to determine whether taxpayer recharacterized as additional sec_263a costs amounts for transportation that are part of the cost of merchandise under sec_1_471-3 however any such recharacterization seemingly would be inconsistent with the consent agreement tam-165086-04 whose tax_liability directly was involved in such ruling if i there has been no misstatement or omission of material facts ii the facts subsequently developed are not materially different from the facts on which the ruling was based iii there has been no change in the applicable law iv the ruling originally was issued with respect to a prospective or proposed transaction and v the taxpayer directly involved in the ruling acted in good_faith in reliance upon the ruling and the retroactive revocation would be to his detriment see also dollar_figure of revproc_2005_1 failure to satisfy any one of the conditions contained in that section justifies the denial of relief contrary to taxpayer’s assertion this request for technical_advice does not involve the revocation of a letter_ruling by the service rather as noted above taxpayer did not properly implement the consent agreement accordingly sec_601_201 of the procedural and administrative regulations does not apply in this case in support for its request for relief under sec_7805 taxpayer argues that the service is effectively precluding it from using its existing long established method for reclassifying sec_471 costs using an aggregate high-level adjustment however taxpayer neither described this method of removing sec_471 costs nor sought permission to use this method when it requested permission to change its method_of_accounting for the costs at issue in this request for technical_advice when a taxpayer files a form_3115 requesting the commissioner's consent to a change in method_of_accounting the taxpayer has a duty to reveal all material factors pertinent to its request for an accounting_method change cochran hatchery inc v commissioner t c memo taxpayers can not shift this burden to the national_office see id taxpayer argues that the service was aware of and acquiesced to taxpayer’s use of high-level adjustments to remove sec_471 costs accepting arguendo that taxpayer has such a method taxpayer’s failure to inform the service of this method when taxpayer filed its form_3115 mitigates against granting relief under sec_7805 further the service's silence concerning a particular issue in the consent agreement should not be construed as acquiescence and can not be relied upon as a basis for obtaining retroactive relief under the provisions of sec_7805 finally having implemented the consent agreement improperly taxpayer cannot be said to have relied on it specifically in this case taxpayer asked for permission to reclassify specific handling costs that taxpayer was treating as sec_471 costs however as noted earlier the change made by taxpayer removes an amount of costs that differs from the amount of costs that it asked to reclassify for the foregoing reasons taxpayer is not entitled to relief under sec_7805 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
